Exhibit 10.1

COLORADO GOLDFIELDS INC.

2008 EMPLOYEE AND DIRECTOR STOCK COMPENSATION PLAN

1. PURPOSE. The purpose of this Compensation Plan for Employees and Directors
(the “Plan”) is (i) to further the growth of Colorado Goldfields Inc. (the
“Company”) by allowing the Company to compensate Employees and Directors who
have provided bona fide services to the Company, through the award of Common
Stock of the Company, and to (ii) attract, motivate, retain and reward quality
employees, officers and directors to acquire or increase a proprietary interest
in the Company in order to strengthen the mutuality of interests between such
persons and the Company’s stockholders, and providing such persons with
performance incentives to expend their maximum efforts in the creation of
shareholder value.

2. ELIGIBLE PERSONS. The only persons eligible to receive stock awards under
this Plan and to become participants under this Plan (“Eligible Persons”) shall
be officers, directors and employees of the Company and/or one or more of its
subsidiaries, if any.

3. ADMINISTRATION. This Plan shall not become effective until it is approved by
the Company’s Board of Directors.  Once the Plan has been approved by the
Company’s Board of Directors, the Plan shall be administered by a compensation
committee (“Committee”) consisting of at least two persons to be appointed by
the Board of Directors, one of whom is an independent director, or in the
absence of such a Committee, the Plan shall be administered by the Board of
Directors.  References herein to “Committee” shall be deemed to refer to the
Company’s Board of Directors at any time there is no Committee appointed.  The
Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
participants under the Plan, grant stock awards to those participants, determine
the terms and conditions of, and all other matters relating to awards of Company
stock under the Plan, and rules and regulations for the administration of the
Plan, construe and interpret the Plan and correct defects, supply omissions or
reconcile inconsistencies therein, and to make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan.  The Committee shall be entitled to, in good faith,
rely or act upon any report or other information furnished to him or her by any
other officer or employee of the Company or a subsidiary, the Company’s
independent auditors, consultants or any other agents assisting in the
administration of the Plan.  The Committee and members of the Board of
Directors, and any officer or employee of the Company or a subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to such action or determination.

1

 

6



--------------------------------------------------------------------------------



 



4. STOCK SUBJECT TO PLAN; OVERALL NUMBER OF SHARES SUBJECT TO AWARDS. Subject to
adjustment as provided herein, the total number of shares of Company common
stock that may be subject to the granting of stock awards under the Plan at any
point in time during the term of the Plan shall be equal to 75,000,000 shares.
Any shares of common stock delivered under the Plan may consist, in whole or in
part, of authorized and unissued shares or treasury shares.  The number of
shares authorized under this Plan shall be subject to adjustment in the event
that any dividend or other distribution (whether in the form of cash, stock or
other property), recapitalization, forward or reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event that affects the Company’s common stock such that an adjustment is
determined by the Board of Directors of the Company to be appropriate in order
to prevent dilution or enlargement of the rights of participants under the Plan.
 In its discretion, the Board shall, in such manner as it may deem equitable,
adjust any or all of:  (a) the number of shares of stock which may be delivered
in connection with stock awards granted thereafter; (b) the exercise price,
grant price or purchase price relating to any stock award and/or make provision
for payment of cash or other property in respect of any outstanding stock award.

5. ELIGIBILITY; PER-PERSON AWARD LIMITATIONS.  Stock awards may be granted under
the Plan only to Eligible Persons. There shall be no limitation on the number of
shares of the Company’s common stock that an Eligible Person may receive as a
stock award under the Plan during any particular fiscal year of the Company,
except that the total number of shares of the Company’s common stock that may be
issued pursuant to the Plan shall not exceed 36,000,000.  

6. SPECIFIC TERMS OF AWARDS.

(a) GENERAL.  Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of awards in the event of
termination of employment by the participant and terms permitting a participant
to make elections relating to his or her award. The Committee shall retain full
power and discretion to accelerate, waive or modify, at any time, any term or
condition of an award that is not mandatory under the Plan. Except in cases in
which the Committee is authorized to require other forms of consideration under
the Plan, or to the extent other forms of consideration must be paid to satisfy
the requirements of Nevada law, no consideration other than services may be
required for the grant of any award.

(b) BONUS STOCK AND AWARDS IN LIEU OF OBLIGATIONS.  The Committee is authorized
to grant stock as a bonus, or to grant stock or other awards in lieu of Company
obligations to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, provided that, in the case of participants
subject to Section 16 of the Exchange Act, the amount of such grants remains
within the discretion of the Committee to the extent necessary to ensure that
acquisitions of stock or other awards are exempt from liability under Section
16(b) of the Exchange Act. Stock or awards granted hereunder shall be subject to
such other terms as shall be determined by the Committee.

2

 

7



--------------------------------------------------------------------------------



 



7. PERFORMANCE AWARDS.

(a) PERFORMANCE CONDITIONS.  The right of a participant to exercise or receive a
grant or settlement of any award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce the amounts payable under any award subject to performance
conditions, except as limited under Section 7(b) hereof in the case of a
performance award.

(b) PERFORMANCE AWARDS GRANTED TO DESIGNATED COVERED EMPLOYEES.  If and to the
extent that the Committee determines that a performance award to be granted to
an Eligible Person who is designated by the Committee as likely to be a covered
employee should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such performance award
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section 7(b).

(i) Performance Goals Generally.  The performance goals for such performance
awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
performance awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such performance
awards.  Performance goals may differ for performance awards granted to any one
participant or to different participants.

(ii) Business Criteria.  One or more of the following business criteria for the
Company, on a consolidated basis, and/or specified subsidiaries or business
units of the Company (except with respect to the total stockholder return and
earnings per share criteria), may be used by the Committee in establishing
performance goals for such performance awards:  



  (1)  
total stockholder return;



  (2)  
such total stockholder return as compared to total return (on a comparable
basis) of a publicly available index;



  (3)  
net income;



  (4)  
pretax earnings;



  (5)  
earnings before interest expense, taxes, depreciation and amortization;



  (6)  
pretax operating earnings after interest expense and before bonuses, service
fees, and extraordinary or special items;

3

 

8



--------------------------------------------------------------------------------



 



  (7)  
operating margin;



  (8)  
earnings per share;



  (9)  
growth in earnings per share; return on equity;



  (10)  
return on capital;



  (11)  
return on investment;



  (12)  
operating earnings;



  (13)  
working capital; and



  (14)  
ratio of debt to stockholders’ equity.

(iii) Performance Period; Timing For Establishing Performance Goals. Achievement
of performance goals in respect of such performance awards shall be measured
over a performance period of up to ten years, as specified by the Committee.
Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such performance awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).

8. WITHHOLDING TAXES

If subject to withholding tax, the Company shall be authorized to withhold from
an Employer’s salary or other cash compensation such sums of money as are
necessary to pay the Employee’s withholding tax. The Company may elect to
withhold from the shares to be issued hereunder a sufficient number of shares to
satisfy the Company’s withholding obligations. If the Company becomes required
to pay withholding tax to any federal, state or other taxing authority as a
result of the granting of an Award and the Employee fails to provide the Company
with the funds with which to pay that withholding tax, the Company may withhold
up to 50% of each payment of salary or bonus to the Employee (which will be in
addition to any other required or permitted withholding), until the Company has
been reimbursed for the entire withholding tax it was required to pay.

9. GENERAL PROVISIONS.

(a) COMPLIANCE WITH LEGAL AND OTHER REQUIREMENTS. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of a stock award or payment of other benefits under any stock award
until completion of such registration or qualification of such stock or other
required action under any federal or state law, rule or regulation, listing or
other required action with respect to any stock exchange or automated quotation
system upon which the stock or other Company securities are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as he or she may consider appropriate in connection with the
issuance or delivery of stock or payment of other benefits in compliance with
applicable laws, rules, and regulations, listing requirements, or other
obligations.

4

 

9



--------------------------------------------------------------------------------



 



(b) CHANGES TO THE PLAN AND AWARDS. The Board of Directors may amend, alter,
suspend, discontinue or terminate the Plan or waive any conditions or rights
under, or amend, alter, suspend, discontinue or terminate any stock award
theretofore granted and any stock award agreement relating thereto; provided
that, without the consent of an affected participant, no such Board action may
materially and adversely affect the rights of such participant under any
previously granted and outstanding stock award.

(c) UNFUNDED STATUS OF AWARDS; CREATION OF TRUSTS. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a participant or obligation to deliver
stock pursuant to a stock award, nothing contained in the Plan or any award
shall give any such participant any rights that are greater than those of a
general creditor of the Company, provided that the Board may authorize the
creation of trusts and deposit therein cash, stock, or other property, or make
other arrangements to meet the Company’s obligations under the Plan. Such trusts
or other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Board of Directors otherwise determines with the consent of each
affected participant.

(d) NON-EXCLUSIVITY OF THE PLAN. The adoption of the Plan by the Board of
Directors shall not be construed as creating any limitations on the power of the
Board of Directors or a committee or subcommittee thereof to adopt such other
incentive arrangements as it may deem desirable.

(e) FRACTIONAL SHARES.  No fractional shares of stock shall be issued or
delivered pursuant to the Plan or any stock award. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 (f) GOVERNING LAW. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any award agreement shall be determined in
accordance with the laws of the State of Nevada without giving effect to
principles of conflicts of laws, and applicable federal law.

(g) PLAN EFFECTIVE DATE. The Plan, which has been approved by the Board of
Directors, and became effective on the Effective Date, November 4th, 2008.

10. REGISTRATION OF STOCK. The shares of Company securities issuable under this
Plan may, in the discretion of the Board of Directors, be registered on a Form
S-8 registration statement filed with the U.S. Securities and Exchange
Commission.

5

 

10